Filed 7/24/14 In re L.Y. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re L.Y. et al., Persons Coming Under the                          B253143
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK01670)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CRYSTAL J.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Veronica
McBeth, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
         Jesse McGowan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Kim Nemoy, Principal Deputy County Counsel for Plaintiff and Respondent.
                                    I. INTRODUCTION


       The mother, Crystal J., appeals from an order removing her son, Aaron L., from
her custody. Aaron’s sister, L.Y., was removed from the mother’s custody. L.Y. was
removed from the mother because of physical abuse. Aaron was removed from the
mother’s custody because he was at substantial risk of harm based on his sister’s physical
abuse. The mother does not challenge L.Y.’s removal. However, the mother argues the
grounds for removing Aaron were not present. We affirm the juvenile court’s order.


                                    II. BACKGROUND


                                    A. Procedural Matters


       On October 8, 2013, the Los Angeles County Department of Children and Family
Services (the department) filed a Welfare and Institutions Code section 3001 petition.
The department alleges that: the mother struck L.Y. with a cord; L.Y. was struck on her
arms, inflicting linear marks and a bruise to her forearm; L.Y. was struck on her back,
buttocks and legs with a cord, inflicting linear marks on her back and legs; and on
numerous occasions the mother struck the child with hangers and cords. The department
alleges L.Y. was afraid of the mother. This fear emanated from the mother’s physical
abuse of L.Y. The department also alleges the abuse endangered L.Y.’s health and put
Aaron at risk of physical harm, damage, danger and abuse. The department alleges the
children’s maternal grandmother, A.M., abused L.Y. According to the petition, A.M.
pulled on L.Y.’s ears. Also, L.Y. was struck on the head by A.M. The department
further alleges the physical abuse of L.Y. by the mother and maternal grandmother put
Aaron at substantial risk of similar abuse.




       1
           Further statutory references are to the Welfare and Institutions Code.

                                              2
       At the October 8, 2013 detention hearing: J.Y. was found to be the presumed
father of L.Y.; Sean L. was found to be the presumed father of Aaron; both children were
ordered detained; and the juvenile court found substantial danger existed to the children’s
health. On November 4, 2013, the department amended its petition which alleges: on
October 1, 2013, the mother had used inappropriate physical discipline leaving marks on
L.Y.’s arms; on a prior occasion in September, the mother struck L.Y.’s back, buttocks,
and legs with a cord; the mother and Sean had engaged in physical altercations; and on
April 5, 2012, they shoved each other and Sean pushed and struck the mother.
       On November 20, 2013, the juvenile court held the jurisdiction hearing. The
juvenile court sustained count A-1, concerning the mother’s physical abuse of L.Y.
placing both minors at risk of physical harm. Also, the juvenile court sustained count B-
3, concerning the mother’s failure to protect the children from the violent altercations
involving her and Sean. The remaining allegation was stricken. The juvenile court
removed the children from the mother’s custody and ordered family reunification
services for the parents. The mother subsequently appealed the juvenile court’s
jurisdictional and dispositional findings.


                                     B. Factual Matters


                            1. October 8, 2013 detention report


       L.Y. was 11 years old and Aaron was 11 months old. The social worker reported
she received a referral on October 3, 2013. The allegations indicated the mother had
physically and emotionally abused LY. LY. said she was afraid of getting a “whooping”
for being late after a tutoring session. The mother allegedly struck L.Y. with a cord. The
referral further stated the mother called L.Y. stupid, a troll and ugly.
       The social worker interviewed the mother concerning the allegations. The mother
said all the allegations were lies. The mother stated L.Y. was always lying and denied
using a cord, belt or anything else. The mother took L.Y. for a physical last month. The

                                              3
doctor did not notice any marks on L.Y., according to the mother. According to the
social worker, “The mother stated that sometime in September she did ‘pop’ [L.Y.].”
The mother hit L.Y. on the buttocks with an open hand. This occurred while L.Y. was
clothed. The mother stated she was aware of the physical discipline laws and that she
knew she was permitted to do this as a form of discipline. During the month preceding
the precipitation of the detention report, the mother took L.Y.’s phone away. This
occurred after L.Y. was talking to strangers and arranging to meet with them on
Facebook. The mother stated the linear marks on L.Y.’s hands were flea bites. The
mother said the linear mark on L.Y,’s lower back was actually a birth mark. The mother
denied calling L.Y. ugly, a troll or stupid.
       The social worker met L.Y. at school. L.Y. remembered meeting the social
worker a year earlier when the mother got into a fight with Sean. L.Y. stated three weeks
ago she was hit with a cord that the mother connected to her car to listen to music. The
mother had asked L.Y. to bring Aaron’s bottle. L.Y. asked which one. The mother
responded that L.Y. was in special education and stupid. According to the social worker,
“[L.Y.] stated that she asked her mother which bottle to bring because she knew she was
going to be hit if she brought the wrong one but it didn’t matter that she asked because
her mother hit her anyway.”
       During the interview, L.Y. displayed a circular dark mark on her right forearm
which she claimed occurred when the cord hit her in the same spot twice. The social
worker described the mark as having a slight discoloration. L.Y. stated she was hit on the
arms and back with the cord. L.Y. indicated two months ago the mother’s belt broke.
Then the mother began using the cord to administer discipline. L.Y. stated two months
ago she was hit on her unclothed buttocks five times. L.Y. stated it hurt to sit down after
being hit.
       L.Y. said she was called ugly and a troll. At another point, the social worker
wrote: “[L.Y.] stated that her mother [says] . . . she is going to put her on a ‘plain yellow
bus’ and ‘put me up for adoption.’” L.Y. stated that two days ago she went to afterschool
tutoring and was late coming out. The mother “whooped” L.Y. for being late. L.Y. was

                                               4
hit with a cord on the arm. L.Y. showed the social worker a linear mark. The mark was
on L.Y.’s left forearm that was lighter in pigmentation. L.Y. was eating canned fruit and
accidentally cut her finger on the can top. L.Y. stated she had to go to the doctor for
stitches. The mother called L.Y. stupid when it happened. The social worker also wrote:
“[L.Y.] stated that her mother has also hit her with a hanger on her head and arm two
weeks ago because she couldn’t find her c[]ord. [L.Y.] stated that her mother kicks her
on her back to wake her up every morning.”
       L.Y. lived with the mother, Aaron, a maternal grandmother, a great-grandmother
and two aunts. The grandmother would sometimes hit L.Y. with an open hand on the
head. According to the detention report, “[L.Y.] stated that she does not feel safe with
her maternal grandmother or Aunties because they’ve all seen her mother put her down or
have heard the mother hit her and they don’t do anything. . . . [L.Y.] stated she is afraid
that her mother will whoop her today after [the social worker] leaves and stated she is
afraid to go home tonight.” L.Y. was afraid she would be hit after the interview ended.
The mother did not hit Aaron. But L.Y. stated she was afraid for Aaron’s safety. The
only time the mother did not call L.Y. mean names was when they lived with Sean. A
forensic exam on L.Y. indicated physical abuse. Sean said he was arrested in 2012 for
domestic violence. He indicated he was taking domestic violence classes. The social
worker recommended monitored visits in a neutral setting for the mother. The social
worker concluded L.Y.’s safety was a concern and there was a substantial risk of abuse as
to Aaron.


                           2. October 8, 2013 addendum report


       The social worker recommended the mother and Sean participate in individual and
family counseling and parenting and anger management classes. She also recommended
Sean participate in a domestic violence program. L.Y.’s father, J.Y., could not be located
due to lack of identifying information.



                                             5
                    3. November 4, 2013 jurisdiction/disposition report


        The dependency investigator noted the children were placed with different foster
parents. Sean had been placed on three years’ probation for misdemeanor false
imprisonment and ordered to complete 52 weeks of domestic violence for perpetrators
and anger management classes. On October 23, 2013, L.Y. was reinterviewed. L.Y.
provided additional information concerning being hit by the mother. The dependency
investigator also interviewed the mother. The mother denied all the allegations.
        Concerning the April 2012 domestic violence incident, the mother reported Sean
had the music on too loud. Sean’s brother was also present and was implicated in the
music incident. She had to get up early to work the next day. The mother told them to
turn the music down. The next morning Sean and the mother got into another argument
which became physical. She stated Sean threw her to the ground and choked her. The
mother called the police and they arrested him. The mother stated she got a restraining
order against Sean. The mother wanted L.Y. to receive therapy to learn to stop telling
lies.
        On October 29, 2013, the dependency investigator interviewed Sean. He reported
witnessing the mother hit L.Y. on numerous occasions while he lived in the home. Sean
explained the mother had serious anger issues. When asked if he intervened during the
beating, he stated, “No.” The jurisdiction/dependency report states: “The [dependency
investigator] asked [Sean] why he wouldn’t intervene. [Sean] stated the mother is mean
and if he tried to stop her from hitting [L.Y.] she would go after him. The [dependency
investigator] asked [Sean] what he did when he saw the mother hitting [L.Y.]. [Sean]
said, ‘Nothing.’”
        Sean stated the domestic violence charge was dismissed but he pled guilty to
misdemeanor false imprisonment. Concerning the incident, he explained that one
evening the television was too loud and the mother became upset. She waited until 5
a.m. the next morning and then started walking into all the bedrooms banging a pan,
waking everybody up. Sean stated he tried to stop her by taking the pan away. They

                                             6
scuffled and she scratched him on his arm and neck. Sean denied the mother had any
marks on her. Sean stated he moved out because the mother was crazy. The social
worker recommended L.Y. and Aaron be declared dependents and their custody taken
away from the parents. The social worker also recommended the mother receive
monitored visits, complete anger management, parent education and parenting classes,
and receive individual therapy.


                        4. November 20, 2013 addendum report


      The social worker reported on the progress of the visits. The mother was
scheduled to visit Aaron and L.Y. for two hours on Wednesdays at the department’s
office. On October 30, 2013, the mother and L.Y. talked while playing with Aaron and
helping him learn to walk. The social worker noted the whole family was engaging with
each other.
      During the November 6, 2013 visit, the social worker observed the mother and
L.Y. joking together. However, L.Y. was doing most of the talking. The relationship
appeared to be more like friends than mother and daughter. L.Y. tried to give the mother
a hug when the visit ended. But the mother was not receptive and did not turn around
when L.Y. called out goodbye. L.Y. reported feeling sad because the mother was
missing all of Aaron’s firsts like his birthday and taking steps. During the November 13,
2013 visit, the social worker observed L.Y. engaged with Aaron throughout the visit.
The mother engaged with Aaron by helping him walk and changing his diaper. L.Y.
talked with the mother about cheerleading. L.Y. again tried to hug her but the mother did
not engage. Overall, the interactions were deemed appropriate.


               5. November 20, 2013 jurisdiction and disposition hearing


      The mother testified her relationship with L.Y. was fine. The mother testified any
spanking occurred with L.Y.’s clothes on and there were no marks or bruising. The

                                            7
mother denied ever hitting L.Y. with a cord or inflicting linear marks. The spankings
resulted from L.Y. being in trouble at school and “talking” on Facebook with strangers.
The mother had deactivated L.Y.’s Facebook account. But L.Y. had reactivated the
account. The mother denied the maternal grandmother ever physically abused L.Y. The
mother described her altercation with Sean as not involving physical hitting. The mother
stated Sean grabbed her and choked her. She stated L.Y. witnessed only one incident of
physical abuse involving Sean. This was the incident involving the banging on the pan
early in the morning.
       The maternal grandmother denied seeing the mother strike L.Y. The maternal
grandmother denied physically disciplining L.Y. Sean testified he grabbed the mother on
the morning of his arrest to get her out of the room. He stated L.Y. witnessed the fight.
According to Sean, L.Y. screamed and was bothered by the incident. Sean stated he had
no further problems with the mother. He testified he never witnessed the mother strike
L.Y. Once, he heard L.Y. crying. Sean asked the child what had happened. L.Y.
explained she was spanked because she did something at school.
       The juvenile court ordered L.Y. removed from the mother’s custody. The juvenile
court cited L.Y.’s statements that she feared returning home. The juvenile court also
removed Aaron, finding a substantial risk of harm if he lived in the parents’ home.


                                     III. DISCUSSION


       We review the juvenile court’s jurisdictional findings and orders for substantial
evidence. (In re R.C. (2012) 210 Cal. App. 4th 930, 940–941; In re E.B. (2010) 184
Cal. App. 4th 568, 574–575; In re J.K. (2009) 174 Cal. App. 4th 1426, 1433; but see In re
Jasmine D. (2000) 78 Cal. App. 4th 1339, 1351 [applying abuse of discretion standard].)
In terms of the different standards, as noted by our colleagues in the First District: “The
practical differences between the two standards of review are not significant.
‘[E]valuating the factual basis for an exercise of discretion is similar to analyzing the
sufficiency of the evidence for the ruling. . . . Broad deference must be shown to the

                                              8
trial judge. The reviewing court should interfere only “‘if [it] find[s] that under all the
evidence, viewed most favorably in support of the trial court’s action, no judge could
reasonably have made the order that he did.’ . . .”‘ [Citations.]” (Id. at p. 1351; accord,
In re C.B. (2010) 190 Cal. App. 4th 102, 123.) We draw all reasonable inferences from
the evidence to support the findings and orders of the juvenile court. Issues of fact,
weight and credibility are the provinces of the juvenile court. (In re R.C., supra, 210
Cal.App.4th at p. 941; In re Savannah M. (2005) 131 Cal. App. 4th 1387, 1393; In re
Ricardo L. (2003) 109 Cal. App. 4th 552, 564.)
       The mother does not contest the removal of L.Y. However, the mother argues
Aaron should not have been removed. The mother contends: Aaron was situated
differently than L.Y.; the juvenile court found the section 300, subdivision (j) allegation
concerning sibling abuse did not apply; and Aaron never feared her.
       As noted, the juvenile court sustained count A-1, which alleges the mother
physically hit L.Y. with a cord. And count A-1 alleges L.Y. feared the mother. Section
300, subdivision (a) concerns an actual or substantial risk of serious physical harm to the
child. The court also sustained count B-3, which alleges the children were exposed to the
mother and Sean’s violence. Section 300, subdivision (b) concerns an actual or
substantial risk of serious physical harm to the child based on failure to adequately
supervise or protect.
       The evidence supports the conclusion that L.Y. was physically abused by the
mother. The evidence also indicates L.Y. witnessed the mother and Sean’s domestic
violence incident in April 2012. The mother denied striking L.Y. with a belt or cord. But
the mother admitted hitting L.Y. on the buttocks. L.Y. contradicted the mother’s
testimony concerning these spankings.
       As to Aaron, the foregoing evidence supports the finding that he was at a
substantial risk of serious physical and emotional harm. The evidence indicates the
mother was physically and emotionally abusive of the older child. L.Y. stated she had
concern for Aaron when he became older. The mother also minimized the abuse of L.Y.,
calling the youngster a liar. Additionally, domestic violence between the mother and

                                              9
Sean occurred before L.Y. Neither parent has exhibited any maturity in dealing with the
stresses of family life.
        The mother relies on In re Hailey T. (2012) 212 Cal. App. 4th 139, 149, in support
of her argument distinguishing between L.Y. and Aaron. Hailey T. involved two siblings,
one a three-year-old girl and the other a four-month old boy. (Id. at p. 142.) While the
four-month-old was in his grandmother or parents’ care, he suffered a right eye injury.
(Ibid.) The boy was diagnosed with a subconjunctival hemorrhage which the specialist
concluded was not accidental. (Ibid.) A juvenile court concluded the boy was a victim of
intentional abuse and removed both children under section 300, subdivision (a). (Id. at p.
144.)
        The appellate court reversed the removal order as to the girl. (In re Hailey T.,
supra, 212 Cal.App.4th at p. 149.) The Court of Appeal held there was no evidence:
indicating the parents were engaging in ongoing domestic violence; had substance abuse
problems; or suffered mental health issues. (Id. at p. 147.) The parents started utilizing
services at the earliest opportunity, showed progress and had meaningful and productive
visits with their children. (Id. at pp. 147-148.) There was no indication the parents ever
inflicted physical harm on the girl. (Id. at p. 148.)
        To begin with, Hailey T. is probably wrongly decided. Here is the state of the
evidence regarding the cause of the four-month old boy’s injuries: “When [the mother]
checked on the children about 30 minutes later, she noticed the onset of a bruise on
Nathan’s right eye. [The father] noticed some redness on Nathan’s left eyelid. [The
father], who is CPR certified, used a flashlight to check if Nathan was tracking, and the
infant’s reactions seemed normal. Nathan was not upset or crying and, because of the
late hour, the parents decided to wait until the next day to take him to a doctor. [¶] On
February 15, the parents took Nathan to North County Health Services, where a doctor
ran blood tests and scheduled a follow up appointment for the next morning to review the
results. When the parents returned on February 16, they were told to take Nathan to Rady
Children’s Hospital’s emergency room in San Diego for additional testing. Emergency
room doctors diagnosed Nathan with subconjunctival hemorrhage to the right eye and

                                              10
concluded his injuries were nonaccidental. A hospital hold was placed on Nathan, and
when he was released from the hospital, he was taken to Polinsky Children’s Center
(PCC). Hailey also was detained at PCC. [¶] Jennifer Davis, M.D., a child abuse
specialist, examined Nathan on February 17 at PCC and reported there was bruising to
Nathan’s right eye, on the eye ball, on the eyelid and underneath the eye. Nathan also
had a bruise to his cheekbone under his right eye and petechiae around his left eye. Dr.
Davis said these types of injuries are typically seen in strangulation cases, but because of
the bruise on Nathan’s cheek, she believed he most likely was struck.” (In re Hailey
T., supra, 212 Cal.App.4th at p. 142.) Thus, there was evidence the four-month-old boy
was struck in the face in an excessively violent manner. Removal of a sibling under these
circumstances does not appear to be an abuse of discretion. (See Los Angeles Dept.
County Dept. of Children & Family Services v. Superior Court (2013) 215 Cal. App. 4th
962, 970 [abuse against a sibling may give rise to jurisdiction over a child].) We need
not decide whether Hailey T. was correctly decided.
       The facts here are in sharp contrast to those in Hailey T. Here, there was ongoing
excessive discipline directed as L.Y. Hailey T. involved a single act of excessive force
by parents who otherwise had a perfect parenting record. Unlike the parents in In re
Hailey T., the mother and Sean did have a prior incident of domestic violence. There is
evidence the mother lacks self-control and allows other relatives to intimidate L.Y.
Aaron is at risk if he remains in the mother’s custody. Under these circumstances, the
juvenile court’s principled decision cannot be reversed.




                                             11
                                  IV. DISPOSITION


      The November 20, 2013, dispositional order is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.




We concur:




      MOSK, J.




      MINK, J.*




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           12